IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38880

STATE OF IDAHO,                                  )      2012 Unpublished Opinion No. 465
                                                 )
       Plaintiff-Respondent,                     )      Filed: May 7, 2012
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
JUAN MANUEL ARELLANO,                            )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael R. Crabtree, District Judge.

       Judgment of conviction and unified sentence of life, with a minimum period of
       confinement of twenty-two years, for murder in the first degree with an enhanced
       penalty for use of a firearm or deadly weapon, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before GRATTON, Chief Judge; LANSING, Judge;
                                    and GUTIERREZ, Judge

PER CURIAM
       Juan Manuel Arellano pled guilty to murder in the first degree with an enhanced penalty
for use of a firearm or deadly weapon. Idaho Code §§ 18-4001, 18-4002, 18-4003, and 19-2520.
The district court sentenced Arellano to a unified term of life, with a minimum period of
confinement of twenty-two years.       Arellano filed an Idaho Criminal Rule 35 motion for
reduction of his sentence, which the district court denied. Arellano now appeals, contending his
sentence is excessive.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and



                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Arellano’s judgment of conviction and sentence are affirmed.




                                                   2